Citation Nr: 9930179	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
including as a result of alleged exposure in service to Agent 
Orange.  

2.  Entitlement to service connection for acute or subacute 
peripheral neuropathy, including as a result of alleged 
exposure in service to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from April 1969 to 
October 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating determinations by the Houston 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1999, the appellant and his representative 
appeared at a personal hearing held at the RO.  

By letter in February 1999, the RO informed the appellant 
that his January 1999 substantive appeal (on VA Form 9) on 
the issue of service connection for peripheral neuropathy was 
not timely, and that the denial of that claim had become 
administratively final.  However, the RO overlooked an 
October 1998 statement by the representative (on VA Form 646) 
directed to that issue, which the Board accepts as a timely 
substantive appeal, thereby conferring appellate jurisdiction 
on the Board concerning that issue.  See 38 C.F.R. § 20.200 
(1999).  


FINDING OF FACT

The claim seeking service connection for acute or subacute 
peripheral neuropathy is not plausible.  


CONCLUSION OF LAW

The claim seeking service connection for acute or subacute 
peripheral neuropathy is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, a chronic 
organic disease of the nervous system may be presumed to have 
been incurred in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The aforementioned factual basis may 
be established by medical evidence, competent lay evidence, 
or both.  38 C.F.R. § 3.307(b).  In general, lay witnesses, 
such as the appellant, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Acute or subacute peripheral neuropathy may be presumed to 
have been incurred in service if it appears within weeks or 
months of exposure to an herbicide agent; if it becomes 
manifest to a degree of ten percent within one year of 
service; and if it resolves within two years of the date of 
onset.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Of course, 
service connection can be granted for any disease diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (known as the 
U. S. Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as the Court)  has held repeatedly 
that, in order for a claim seeking to establish service 
incurrence of a disability to be considered plausible, there 
must be competent evidence of a current disability; of 
incurrence of a disease or injury in service; and of a 
relationship or "nexus" between the current disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In the present case, the service medical records are devoid 
of complaints, medical treatments, findings, or diagnoses 
indicative of any form of peripheral neuropathy in service.  

Likewise, neurological examinations of the appellant in 1993 
at the MacGregor Medical Association were reportedly nonfocal 
and intact.  A VA general medical examination of the 
appellant in January 1997, more than 23 years after the 
appellant's separation from active service in October 1973, 
produced no clinical findings or a diagnosis indicative of 
peripheral neuropathy, although the appellant had complained 
on this examination of intermittent numbness in his right 
leg, but only during the preceding 10 years.  

Finally, in an August 1999 written statement submitted (with 
a waiver pursuant to 38 C.F.R. § 20.1304(c)) at the hearing 
held that same month, E.L. McCoig, M.D., reported treating 
the appellant since May 1999 for "signs of neuropathy in his 
hands and feet."  

There is no factual basis presented by this evidentiary 
record from which to conclude that the appellant currently 
has either acute or subacute peripheral neuropathy (as 
opposed to chronic peripheral neuropathy), nor is there a 
valid factual basis presented from which to presume that such 
a disability was incurred in service as a result of alleged 
exposure to Agent Orange.  For example, there is no competent 
evidence of any manifestations of acute or subacute 
peripheral neuropathy in service at any time, including 
within weeks or months of exposure to an herbicide agent; or 
of any manifestations to a degree of ten percent within one 
year of service; consequently, there cannot be evidence that 
such manifestations resolved within two years of the date of 
onset, all of which is required by 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Thus, the neuropathy in the appellant's hands and 
feet which is has been treated by Dr. McCoig only since May 
1999 cannot presumptively be related to any exposure to Agent 
Orange which may have occurred in service.  In addition, 
there is also no competent medical evidence of a nexus 
between the currently treated peripheral neuropathy and any 
event in service, including the alleged exposure to Agent 
Orange.  

The Board has therefore concluded that the claim seeking 
service connection for acute or subacute peripheral 
neuropathy is not well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  


ORDER

As concerns the issue of entitlement to service connection 
for acute or subacute peripheral neuropathy, the appeal is 
denied.  


REMAND

The appellant also seeks service connection for a skin rash 
involving much of his body, which also allegedly resulted 
from exposure to Agent Orange in service.  During VA general 
medical examination in January 1997, the appellant explained 
the circumstances under which he believes he was exposed to 
Agent Orange while serving in Vietnam from April to September 
1970, and from March 1971 to March 1972.  Under a long-
standing policy of VA, his exposure to Agent Orange has been 
presumed from the fact of his service in Vietnam; however, a 
recent Court decision invalidated this policy, holding that 
such a presumption of exposure only arises if the claimant 
has one of the diseases listed at 38 C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164 (1999).  Since the 
appellant's claimed skin rash, identified variously as tinea 
versicolor, tinea pedis, tinea cruris, folliculitis, or 
Darier's disease, is not among those listed in the pertinent 
regulation, it appears that he must affirmatively establish 
that he was exposed to Agent Orange in service.  

In addition, the appellant claimed on the VA general medical 
examination in January 1997 that he was treated in service 
with Tinevar (a medication used for the treatment of tinea 
versicolor); and he testified at the August 1999 hearing 
that, while hospitalized at the U.S. Naval Hospital in 
Charleston, S.C., for treatment of hepatitis, a biopsy of 
particles scraped from his skin identified the presence of 
tinea versicolor (see Transcript, pp. 3-6).  

The service medical records already contained in the claims 
file reflect a discharge summary from the Charleston Naval 
Hospital following inpatient treatment from May 26 to 
July 24, 1973 for hepatitis, but this document reflects no 
mention of a skin biopsy or of a skin rash.  Likewise, the 
available service medical records reflect no mention of any 
treatment with Tinevar.  The Board also notes that a skin 
biopsy conducted by private physicians in May 1991 identified 
only Darier's disease, which reportedly is often inherited as 
an autosomal dominant condition.  Nevertheless, in view of 
the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(evidence which is in the control of VA, and of which VA has 
knowledge of the existence and relevance, is constructively 
before VA in an appeal), the Board believes that a special 
search must be made for the complete medical records dating 
from the claimant's hospitalization at Charleston Naval 
Hospital in May-July 1973.  

The appellant's representative also requested at the August 
1999 hearing that this appeal be remanded in order to obtain 
a medical opinion concerning the nexus between the 
appellant's current skin rash and service (see Transcript, p. 
3).  It is only appropriate for VA to order such additional 
development if the appellant has first submitted a well-
grounded claim pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
which is not currently the case here.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. App. 
477 (1999).  

In view of the foregoing, this appeal is remanded for the 
following further development:  

1.  The RO should initiate a special 
search for the complete medical records 
pertaining to the appellant's 
hospitalization at the Charleston Naval 
Hospital from May to July 1973 or at any 
other time, particularly including any 
skin biopsy results or any other 
information concerning the presence of a 
skin rash.  As part of this special 
search, the RO should contact the 
hospital in order to determine if copies 
of the medical records in question have 
been retained at that facility.  

2.  The RO should also request the 
service department to certify whether or 
not records in the possession of that 
department indicate that the appellant 
was exposed to Agent Orange while serving 
in Vietnam.  The appellant should also be 
offered the opportunity to submit 
evidence which affirmatively establishes 
his exposure to Agent Orange in service.  

3.  After completing any appropriate 
further evidentiary development, the RO 
should then readjudicate the claim 
seeking service connection for a skin 
rash, including as a result of in-service 
exposure to Agent Orange.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the remanded matters while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals






